                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA


  AURELIANO GOMEZ ROBLES,               CASE NO.5:18-cv-00025-PSG(SK)
                     Plaintiff,         ORDER DISMISSING ACTION
              v.                        FOR FAILURE TO PROSECUTE

  NANCY A. BERRYHILL,
                     Defendant.




      In January 2018, Plaintiff filed a pro se complaint challenging the
Defendant's denial of social security benefits. (ECF 1). After Plaintiff
missed the deadlines in the case management order to submit a settlement
demand to Defendant and to file his motion for summaryjudgment,the
Court gave him an additional 35 days until November 2018 to do so. (ECF
18, 20). He was warned that failure to comply with court orders could result
in involuntary dismissal of this case for lack of prosecution. (ECF 18). Yet
as of January 2019, Plaintiff had still not submitted any required documents.
Nonetheless,in light of the lapse in federal appropriations, the Court sua
sponte extended Plaintiffs deadline to file his summaryjudgment motion to
January 27, 2019. (ECF 23). But as oftoday, Plaintiff has still not filed his
 motion, a request for an extension of time to do so, or any other document
suggesting his intent to prosecute this action. (ECF 24). Thus,this action
 maybe dismissed for lack of prosecution. See Fed. R. Civ. P. 41(b);
Pagtalunan u. Galata, 291 F.3d 639,642(9th Cir. 2002).
       When determining whether to dismiss an action on this basis, the
Court considers: "(1)the public's interest in expeditious resolution of
litigation;(2)the court's need to manage its docket;(3)the risk of prejudice
to the [respondent];(4)the public policy favoring disposition of cases on
their merits; and(5)the availability of less drastic sanctions." Carey u.
King,856 F.2d 1439, 1440(9th Cir. 1988)(per curiam). All five factors
support dismissal here.
       First,"the public's interest in expeditious resolution of litigation
 always favors dismissal." Yourish u. California Amplifier, 191 F.3d 983,990
(9th Cir. 1999). Second,the Court's management of its docket is impeded
 when, as here, Plaintiff has not complied with court orders. See Pagtalunan,
291 F.3d at 642. Third,"failure to prosecute diligently is sufficient by itself
to justify a dismissal, even in the absence of a showing of actual prejudice."
Anderson u. Air West,Inc., 542 F.2d 522,524(9th Cir. 1976). Fourth,
 despite the public policy favoring disposition of cases on their merits, it is
Plaintiff's overriding responsibility to move a case toward that merits
 disposition. See Morris u. Morgan Stanley & Co., 942 F.2d 648,652(9th
 Cir. 1991).
       Finally, no sanction short of dismissal is feasible. See Henderson v.
Duncan,779 F.2d 1421, 1424(9th Cir. 1986). The Court already gave
Plaintiff more time to file his summaryjudgment motion and warned him
that failure to do so could result in involuntary dismissal. See Ferdik u.
Bonzelet, 963 F.2d 1258, 1262(9th Cir. 1992). Given that Plaintiff is self-
 represented, not responding to court orders, and has not filed any document

                                         2
in over three months, no monetary or other lesser sanction is possible.
     THEREFORE,the Complaint is DISMISSED for lack of prosecution.
Judgment dismissing this action without prejudice will be entered
accordingly.
     IT IS SO ORDERED.


DATED:         a GS
                                          HON.PHILIP S. GUTI~
                                          U.S. DISTRICT JUDGE



PRESENTED BY:



HON.STEVE KIM
U.S. MAGISTRATE JUDGE




                                      3
